Exhibit 10.2

AMENDMENT 2014-1

TO THE

DEVON ENERGY CORPORATION

INCENTIVE SAVINGS PLAN

The Devon Energy Corporation Incentive Savings Plan (the “Plan”) is amended
effective as of February 28, 2014, or such later date as of the occurrence of
the “Closing” of the transactions described in the Purchase and Sale Agreement
among GeoSouthern Intermediate Holdings, LLC, Devon Energy Production Company,
L. P., and GeoSouthern Energy Corporation, dated November 20, 2013, as follows:

1. A new Appendix G (“Special Provisions for GeoSouthern Continued Employees”)
is hereby added at the end of the Plan to read as follows:

“APPENDIX G

SPECIAL PROVISIONS FOR GEOSOUTHERN CONTINUED EMPLOYEES

This Appendix G shall apply with regard to those employees who (a) remain
employed by GeoSouthern Energy Corporation or one of its affiliates
(“GeoSouthern”) until the closing of the transaction set forth in the
GeoSouthern Purchase Agreement (as defined in Section 3 of this Appendix) and
(b) become Employees of the Company in connection with such transaction.

 

  1. Transfer of Employees from GeoSouthern. Each GeoSouthern Continued Employee
(as defined in Section 3 of this Appendix) shall become an Eligible Employee
upon the “Closing Date” (as defined in the GeoSouthern Purchase Agreement) in
accordance with the terms of the Plan. The provisions of the Plan shall apply to
each GeoSouthern Continued Employee, except as provided in this Appendix.
Notwithstanding any provision of the Plan or this Appendix to the contrary, no
GeoSouthern Continued Employee shall be eligible for a Company Retirement
Contribution at a rate determined under Section 4.04(b) of the Plan.

 

  2. Special Conditions. Notwithstanding the provisions of the Plan, the
following provisions shall apply:

 

  (a) Special Employment Commencement Date or Reemployment Commencement Date for
Participation Eligibility and Matching Contributions for GeoSouthern Continued
Employees. A GeoSouthern Continued Employee’s Employment Commencement Date or
Reemployment Commencement Date for purposes of (i) participation under Article
III of the Plan and (ii) determining his rate of Matching Contributions under
Section 4.05 of the Plan shall be the date of the GeoSouthern Continued
Employee’s most recent employment commencement date or reemployment commencement
date, as the case may be, with GeoSouthern.

 

  (b) Years of Service. A GeoSouthern Continued Employee’s Years of Service
under the Plan shall include service with GeoSouthern previously recognized
under any profit sharing or 401(k) plan sponsored by GeoSouthern.”

 

1



--------------------------------------------------------------------------------

  3. Definitions. For purposes of this Appendix G, the following terms shall
have the following meanings:

 

  (i) “GeoSouthern Continued Employee” shall mean a “Continued Employee,” as
defined in the GeoSouthern Purchase Agreement.

 

  (ii) “GeoSouthern Purchase Agreement” shall mean the Purchase and Sale
Agreement among GeoSouthern Intermediate Holdings, LLC, Devon Energy Production
Company, L. P., and GeoSouthern Energy Corporation, dated November 20, 2013.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2014-1 to the Devon Energy Corporation
Incentive Savings Plan to be executed this 7th day of March 2014.

 

DEVON ENERGY CORPORATION By:   /s/ Frank W. Rudolph Name:   Frank W. Rudolph
Title:   Executive Vice President, Human Resources

[Signature Page to Amendment 2014-1 to the Devon Energy Corporation Incentive
Savings Plan]